Case 0:19-cv-62067-RS Document 17 Entered on FLSD Docket 11/11/2019 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                Civil Action No. 0:19-cv-62067-RS

 JESSE S. GADDIS, et al.
        Plaintiff,
 v.
 JUST BRANDS USA, INC., et al.
        Defendants.
                                  /

                       MOTION TO APPEAR PRO HAC VICE,
                   CONSENT TO DESIGNATION, AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice, Peer
 Review, and Discipline of Attorneys of the United States District Court for the Southern District
 of Florida, the undersigned respectfully moves for the admission pro hac vice of Colleen Carey
 Gulliver of the law firm of DLA Piper LLP (US), 1251 Avenue of the Americas, New York, NY
 10020, Tel: (212) 335-4737, for purposes of appearance as co-counsel on behalf of Defendants,
 JUST BRANDS USA, INC., JUST BRANDS FL LLC, and SSGI FINANCIAL SERVICES, INC.
 in the above-styled case only, and pursuant to Rule 2B of the CM/ECF Administrative Procedures,
 to permit Colleen Carey Gulliver to receive electronic filings in this case, and in support thereof
 states as follows:
        1.      Colleen Carey Gulliver is not admitted to practice in the Southern District of Florida
 and is a member in good standing of the New York Bar and New York Second Department.
        2.      Movant, Ardith Bronson, Esquire, of the law firm of DLA Piper LLP (US), 200
 South Biscayne Boulevard, Suite 2500, Miami, FL 33131-5341, Tel: (305) 423-8562, is a member
 in good standing of The Florida Bar and the United States District Court for the Southern District
 of Florida and is authorized to file through the Court’s electronic filing system. Movant consents
 to be designated as a member of the Bar of this Court with whom the Court and opposing counsel
 may readily communicate regarding the conduct of the case, upon whom filings shall be served,

 EAST\170256077.1
Case 0:19-cv-62067-RS Document 17 Entered on FLSD Docket 11/11/2019 Page 2 of 2




 who shall be required to electronically file and serve all documents and things that may be filed
 and served electronically, and who shall be responsible for filing and serving documents in
 compliance with the CM/ECF Administrative Procedures. See Section 2B of the CM/ECF
 Administrative Procedures.
       3.      In accordance with the local rules of this Court, Colleen Carey Gulliver has made
payment of this Court’s $75.00 admission fee. A certification in accordance with Rule 4(b) is
attached hereto.
       4.      Colleen Carey Gulliver, by and through designated counsel and pursuant to Section
2B CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic
Filings to Colleen Carey Gulliver at email address: colleen.gulliver@us.dlapiper.com.
       WHEREFORE, Ardith Bronson, moves this Court to enter an Order for Colleen Carey
Gulliver, to appear before this Court on behalf of Defendants, JUST BRANDS USA, INC., JUST
BRANDS FL LLC, and SSGI FINANCIAL SERVICES, INC., for all purposes relating to the
proceedings in the above-styled matter and directing the Clerk to provide notice of electronic filings
to Colleen Carey Gulliver.


Date: November 11, 2019                       Respectfully submitted,


                                              /s/ Ardith Bronson
                                              Ardith Bronson, Esq.
                                              Florida Bar No. 423025
                                              DLA PIPER LLP (US)
                                              200 South Biscayne Boulevard, Suite 2500
                                              Miami, FL 33131
                                              Tel: 305.423.8562
                                              Fax: 305.503.9583
                                              ardith.bronson@dlapiper.com

                                              Attorney for Defendants JUST BRANDS USA, INC.,
                                              JUST BRANDS FL LLC, and SSGI FINANCIAL
                                              SERVICES, INC




 EAST\170256077.1
